Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Veeningen (US 2013/0118809), the EP document to Shell Inti Research (EP 0138271, hereafter EP '271) and Withers (US 5524709), as discussed in the action dated 11/25/20.
The prior art of record fails to disclose, alone or in combination, the key features of “the logging tool comprises tripole receivers, wherein there is a phase difference of 120 degrees between each receiver in a set of tripole receivers, wherein the tripole receivers are configured to detect acoustic energy as one or more passive acoustic ranging measurements originating from the influx in the first wellbore, wherein the logging tool is configured to use triangulation techniques with the measurements taken at various depths from each set of tripole receivers” in combination with the other limitations currently presented in the combination of claim 1.
The prior art of record fails to disclose, alone or in combination, the key features of “the logging tool comprises tripole receivers, wherein there is a phase difference of 120 degrees between each receiver in a set of tripole receivers, wherein the tripole receivers are configured to detect the acoustic energy, wherein the logging tool is configured to use triangulation techniques with the measurements taken at various depths from each set of tripole receivers” in combination with the other limitations currently presented in the combination of claim 14.
The prior art of record fails to disclose, alone or in combination, the key features of “the logging tool comprises tripole receivers, wherein there is a phase difference of 120 degrees between each receiver in a set of tripole receivers, wherein the tripole receivers are configured to detect the acoustic energy, wherein generating one or more signals comprises utilizing triangulation techniques with the measurements taken at various depths from each set of tripole receivers” in combination with the other limitations currently presented in the combination of claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 230-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676